This is a Non-Final office for serial number 16/701,962. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Niemann et al. (Niemann) 5,865,413. The applicant is reminded that the electronic control component is not positively claimed therefore the prior art only need to be .  
                             

    PNG
    media_image1.png
    503
    369
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito 2009/0308987 in view of Niemann et al. (Niemann) 5,865,413. The applicant is reminded that the electronic control component is not positively claimed therefore the prior art only need to be capable of performing the functions related to the electronic control component. Esposito discloses an electronic control component bracket for assembling an electronic control component to a vehicle body side, the electronic control component bracket comprising: a bottom portion  that is to be disposed on a lower surface side of the electronic control component, and on which a plurality of elastic pieces configured to press the lower surface upward are provided; and abutting stop portions configured to abut, from above, against the electronic control component that is pressed upward, wherein, when vibration is applied in an assembled state in which the electronic control component is clamped between the elastic pieces and the abutting stop portions, one or both of an amplitude and a vibration period, in a vertical direction
[AltContent: arrow][AltContent: arrow][AltContent: textbox (stop portions)][AltContent: arrow][AltContent: textbox (elastic piece)][AltContent: textbox (elastic pieces)][AltContent: arrow]                      
    PNG
    media_image2.png
    197
    436
    media_image2.png
    Greyscale



Eesposito discloses all of the limitations of the claimed invention except for of one elastic piece are set to be different from those of at least another elastic piece. Niemann 
                          
    PNG
    media_image1.png
    503
    369
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esposito to have a plurality of elastic pieces are provided such that at least one elastic piece has a larger pressing reaction . 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (Myers) 4,273,399 in view of Niemann et al. (Niemann) 5,865,413. The applicant is reminded that the electronic control component is not positively claimed therefore the prior art only need to be capable of performing the functions related to the electronic control component. Myers discloses an electronic control component bracket for assembling an electronic control component to a vehicle body side, the electronic control component bracket comprising: a bottom portion  that is to be disposed on a lower surface side of the electronic control component, and on which a plurality of elastic pieces (68, 70) configured to press the lower surface upward are provided; and abutting stop portions configured to abut, from above, against the electronic control component that is pressed upward, wherein, when vibration is applied in an assembled state in which the electronic control component is clamped between the elastic pieces and the abutting stop portions (60’, 52’, 60, 60), one or both of an amplitude and a vibration period, in a vertical direction
                
    PNG
    media_image3.png
    386
    485
    media_image3.png
    Greyscale
      


Myers discloses all of the limitations of the claimed invention except for of one elastic piece are set to be different from those of at least another elastic piece. Niemann teaches that it is known to have a plurality of elastic pieces  (129, 125, 127, 123) are provided such that at least one elastic piece has a larger pressing reaction force for pressing the lower surface than the other elastic piece; wherein the plurality of elastic pieces are provided such that one or more of a plate thickness, a plate width, a plate length, and a shape of at least one elastic piece are different from those of other elastic pieces; wherein, pressing positions of the plurality of elastic pieces at which the elastic pieces press the lower surface are dispersed so as not to have rotational symmetry and line symmetry within the lower surface; one elastic piece are set to be different from those of at least another elastic piece. 
                          
    PNG
    media_image1.png
    503
    369
    media_image1.png
    Greyscale

. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional brackets including elastic pieces/fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631